Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
6-29 (canceled). 
Allowable Subject Matter
Claim(s) 1-5 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kitamura, alone or in combination, do not disclose the following claim limitations:
Independent Claim 1:
“wherein the circuit is adapted to regulate current delivered to the light source from the first power source, and wherein current delivered to the light source from the second power source causes a reduction in the current delivered to the light source from the first power source”, in combination with remaining limitations of claim 1; (claims 2-5 are allowed as depending thereof).
	
	Closest prior art:
	Kitamura discloses a dynamo generator and a battery that are connected to the LED bike light in parallel. However, Kitamura does not disclose simultaneously providing power to the first and second power sources. 
Koharcheck discloses a low weight, long lasting, and highly efficient that is run by both a dynamo and a battery. However, the two power sources are not used simultaneously, as required by claim 1.
McCaslin et al. (US RE47688 E) discloses a bicycle light with power sources.
Luk et al. (US 10028356 B2) discloses a smart bike lighting that can be powered with battery or dynamo but not both.
Zhao (US 20170203802 A1) discloses a bicycle lighting.
Le Gars US-7729822-B2
Ni US-20110148611-A1
Leonardo US-20130141933-A1
Campbell US-8770808-B1
Braucht US-20160339978-A1
Emerson US-10766554-B1
Liu US-20210335285-A1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Douglas Owens can be reached on (571)272-1662.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BORNA . ALAEDDINI
Examiner
Art Unit 2844



/Borna Alaeddini/Primary Examiner, Art Unit 2844